Citation Nr: 9927719	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia, 
to include whether new and material evidence has been 
presented to reopen the claim.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from September 1975 to March 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 letter, in which the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) declined to reopen the appellant's claim for 
service connection for schizophrenia with bad nerves.  In a 
Statement of the Case issued in June 1998, the RO denied a 
claim phrased as entitlement to service connection for 
paranoid schizophrenia.  The Board has rephrased the issue on 
the title page in order to reflect the procedural posture of 
this case.


FINDINGS OF FACT

1.  In a decision issued in September 1996, the RO denied 
service connection for paranoid schizophrenia on the basis 
that the evidence of record did not establish that paranoid 
schizophrenia was incurred or caused by active service.  The 
appellant failed to appeal the denial, and that decision is 
final.

2.  Additional evidence since the RO's September 1996 
decision, when considered in conjunction with the evidence 
that had previously been considered, is not both new and 
material.


CONCLUSIONS OF LAW

1.  The RO's September 1996 rating decision wherein service 
connection for paranoid schizophrenia was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  The evidence submitted by the appellant is not new and 
material and does not serve to reopen his claim for service 
connection for paranoid schizophrenia.  38 U.S.C.A. 
§§ 1154(b), 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for paranoid 
schizophrenia.  In recent statements of record, he contends 
that he was treated for a nervous condition by Dr. London, 
his private physician, prior to entering service.  However, 
he indicates that those medical records are no longer 
available.  He further contends that his pre- existing 
nervous condition was aggravated during service.  In this 
respect, he argues that his poor performance in two Navy 
"A" schools evidences that he had a mental disorder in 
service.  He also indicates that he experienced symptoms of 
paranoia in service.  Finally, he contends that Dr. London 
told him that his alopecia areata, which was treated in 
service, was a manifestation of his nervous condition.

The appellant originally filed his claim for service 
connection for nervous condition/paranoid schizophrenia in 
September 1995.  The RO, in a September 1996 decision, denied 
service connection for paranoid schizophrenia.  The appellant 
was provided notice of this rating decision, but he failed to 
appeal.  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a)(1998).  He filed a 
claim to reopen in April 1997.  Accordingly, the Board, in 
its independent review of the case, finds that the 
appellant's claim was finally denied in the RO's September 
1996 rating decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the new and material standard must be 
applied with respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A 
psychosis which is manifested to a compensable degree within 
one year of separation from service may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1998).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
September 1996 rating decision, the RO denied the appellant's 
claim for service connection paranoid schizophrenia on the 
basis that the evidence of record failed to show that 
paranoid schizophrenia was incurred or caused by active 
service, or manifested to a compensable degree within one 
year from his separation from service.  Therefore, the issue 
currently before the Board is whether the additional evidence 
submitted by the appellant since the RO decision in 1996 is 
both new and material in that it tends to establish that the 
appellant's paranoid schizophrenia was incurred or aggravated 
during active service, or manifested to a degree of 10 
percent or more within one year from separation therefrom.

At the time of the September 1996 denial, the appellant had 
alleged that he had been a paranoid schizophrenic since his 
active duty service in 1975.  In support of his claim, he 
argued that he manifested alopecia areata during 
exacerbations of his nervous disorder, and that he was 
treated aboard the U.S.S. Kitty Hawk for alopecia areata 
three times in 1976.  He further stated that he was treated 
for paranoid schizophrenia in a mental institution from 1989 
to 1991. On his enlistment examination, dated in August 1975, 
he denied complaint depression, excessive worry or nervous 
trouble of any sort, and he was given a "normal" 
psychiatric evaluation.  The remainder of service medical 
records, to include a December 1976 Medical Board Report, 
were negative for complaint, treatment, manifestation or 
diagnosis of nervousness or an acquired psychiatric disorder.  
He was treated for alopecia areata in 1976.

Post- service, VA examinations dated in 1977 and 1979 were 
negative for complaint, treatment, manifestation or diagnosis 
of nervousness or an acquired psychiatric disorder.  In May 
1983, he complained of "mental anguish" secondary to his 
right knee disability.  In 1989, he underwent an extensive 
psychiatric examination at the U.S. Medical Center for 
Federal Prisoners following his arrest for an attempted 
murder.  He reported symptoms of hearing voices, loss or 
memory and disorganized thoughts beginning in the summer of 
1988.  He was given diagnoses which included possible 
malingering, brief reactive psychosis, paranoid schizophrenia 
and manic in remission.  Subsequent VA clinical records 
revealed a diagnosis of schizo- affective disorder, and 
inpatient treatment for paranoid schizophrenia with affective 
components in July 1993.  A June 1996 VA mental disorders 
examination indicated a diagnosis of chronic paranoid 
schizophrenia.

In connection with the current appeal, the newly submitted 
evidence is limited to the appellant's statements of record 
which argue that his nervous condition pre- existed service 
and was aggravated by service, as evidenced by his poor 
performance in two Navy "A" schools.  He has also 
reiterated his argument that his acquired psychiatric 
disorder manifested itself by alopecia areata which was 
treated in service.  In this respect, he has presented new 
argument that Dr. London told him that alopecia areata was a 
manifestation of his nervous disorder.

Upon review of the claims folder, the Board finds that the 
appellant's argument that his nervous condition pre- existed 
service and was aggravated by service is "new" in the sense 
that he had not voiced such allegations.  However, these 
statements are not "material."  In this respect, he denied 
complaint of nervousness upon his enlistment into active 
service, and he was given a "normal" psychiatric 
evaluation.  While he is competent to describe the signs and 
symptoms of his nervous disorder prior to, during and 
following service, he is not competent to provide opinion as 
to whether these symptoms were manifestations of paranoid 
schizophrenia.  As a layman, he is not competent on matters 
involving the diagnosis and etiology of his acquired 
psychiatric disorder.  Espiritu, 2 Vet.App. 492 (1992).  Any 
linkage of his current symptomatology to symptoms in service 
requires opinion from a medical practitioner.  See Savage, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303 (b) (1998) (medical 
expertise required to relate a current disability 
etiologically to post- service symptoms).

Furthermore, the appellant's argument that his acquired 
psychiatric disorder manifested itself by alopecia areata 
during service is redundant of similar argument considered by 
the RO in the September 1996 and, thus, is not "new" 
evidence.  His newly submitted argument that Dr. London told 
him that his alopecia areata was a manifestation of his 
nervous disorder is not "material."  In this respect, it is 
well settled that "any statement of [an] appellant as to 
what a doctor told him is ... insufficient to establish a 
medical diagnosis."  Warren v. Brown, 6 Vet.App. 4, 6 
(1993).

In summation, the Board concludes that the additional 
evidence does not constitute evidence which is both "new" 
and "material."  Therefore, the claim is not reopened and 
must be denied.  Smith, 12 Vet.App. 312 (1999).

The Board has decided this case pursuant to the new and 
material standard as set forth in 38 C.F.R. § 3.156(a).  In a 
July 1997 letter, the RO informed the appellant that new and 
material evidence was necessary in order to reopen his claim 
for service connection for paranoid schizophrenia.  However, 
the RO did not specifically set forth the new and material 
provisions in the June 1998 Statement of the Case.  
Nonetheless, the appellant and his accredited representative 
have been provided opportunity to provide argument and 
evidence in support of the current claim on appeal.

Even if the Board were to conclude that new and material 
evidence had been submitted, the Board notes that, as a 
matter of law, the appellant has not met his burden of 
submitting a well grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a).  In this respect, he has failed to submit medical 
evidence, in connection with his original claim or his 
reopened claim, which establishes that his paranoid 
schizophrenia was incurred, aggravated, or manifested to a 
degree of 10 percent or more within one year from separation 
therefrom, as required by Caluza and 38 C.F.R. § 3.309.  As 
such, the Board finds no prejudice to the appellant in the 
adjudication of this case, and a remand under these 
circumstances is not warranted.  Winters, 12 Vet.App. 203, 
208 (1999).  See also Bernard v. Brown, 4 Vet.App. 384 
(1993).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded and has previously been 
denied, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinsky, 2 Vet.App. 320, 323 (1992).

By separate letters dated in September 1989, the appellant 
and his representative were notified that that the appellant 
was scheduled for an October 27, 1998 hearing before a Member 
of the Board in Washington, D.C.  The appellant failed to 
report to the hearing.  He has not requested a postponement, 
provided good cause for his failure to appear, and he has not 
requested a new hearing.  As such, the Board has proceeded 
with his appeal as if his request for a hearing has been 
withdrawn.  38 C.F.R. § 20.702(d) (1998).  He has indicated 
that pre- service medical records from Dr. London are 
unavailable, and he has not referenced any additional medical 
records which may be relevant to the issue at hand.  
Accordingly, the Board is satisfied that the obligation 
imposed by section 5107(a) has been satisfied.  See generally 
Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

The claim for service connection for paranoid schizophrenia 
is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

